DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 12/20/2019.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis et al. (US 20020002459 A1) in view of Marila et al. (20090326938 A1).

claim 2, claim 9, and claim 16, Lewis teaches:
A system, comprising:
“at least one processor; at least one audio interface; and at least one communications subsystem, the at least one processor being configured to” (par. 0036; ‘FIG. 1 shows a typical computer system 101 for use in conjunction with the present invention. The system preferably is comprised of a computer 103 including a central processing unit (CPU), one or more memory devices and associated circuitry.’):
“receive speech input from a user using the at least one audio interface” (par. 0037; ‘FIG. 2 illustrates a preferred architecture for a speech dictation system in computer 101. As shown in FIG. 2, the system can include an operating system 109, a speech recognizer 110, a speech dictation system 112, and a proofreading and correcting system 1 in accordance with the inventive arrangements.’);
“obtain text corresponding to the speech input, the text resulting from speech recognition executed on the speech input” (par. 0039; ‘Ultimately, the identified words are passed to the speech dictation system 112 for insertion in an electronic document. Subsequently, the proofreading and correcting system 1 can perform proofreading functions on the dictated text contained in the electronic document.’);
“implement a correcting process” (par. 0040; ‘FIGS. 3A-3C, taken together, are a block diagram illustrating the preferred architecture for a general purpose system for proofreading and correcting dictated text 1’);, including:
“automatically applying a modification (via automated marking tool 19) to the text” and “presenting the input text with the applied modification” (par. 0044; ‘Whereas the manual marking tool 20 allows the user to manually mark textual 
“receiving an input from the user comprising an instruction to present for review a proposed modification in addition to the automatically applied modification to the text” (par. 0058; ‘Checking the show suggestion check box 41 in the work with marks control panel view 11 will modify the wort with marks control panel view 11 to include suggestion panel 12. The suggestion panel 12 preferable contains a suggestion area and an accept suggestion button 44. The suggestion panel 12 can show, if available, a suggested alternative to the marked text, supplied by the suggestion engine 24.’; par. 0063; ‘If, in decision block 189, the user has chosen both computer and user marking, the automatic computer marking of block 187 preferably can execute simultaneously with manual marking.’); and
“applying the proposed modification to the text in response to receiving an instruction to accept the proposed modification” (par. 0058; ‘If a suggestion is available, choosing the accept suggestion button 44 will cause the replacement of the highlighted text with the suggested text. In addition, the mark processor 15 will iterate to the next or previous mark, depending upon the direction the user was moving prior to encountering the current mark.’; See also par. 0069).

However, Lewis does not expressly teach:
“send corrected text comprising the automatically applied modification and the applied proposed modification over a network using the at least one communications subsystem.”
Marila teaches:
“send corrected text comprising the automatically applied modification and the applied proposed modification over a network using the at least one communications subsystem” (par. 0027; ‘Referring now to FIGS. 4A-4C another example of text correction in accordance with aspects of the disclosed embodiments will be described.’ ‘The intended correction 430 "to" replaces the indicated word 430 "do" in a manner substantially similar to that described above with respect to FIGS. 3A-3C.’; par. 0033; ‘The communication module 134 may be configured to allow the device to receive and send communications and messages, such as, for example, one or more of voice calls, text messages, chat messages and email.’ See also par. 0028-0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Lewis’s general purpose system for proofreading and correcting dictated text with Marila’s communication module in order to correct dictated text intended for text messages, chat messages, and emails, thus performing in a similar manner. The combination would quickly and efficiently correct non-adjacent pieces of text that are input with automatic speech recognition. (Marila: par. 0006)

claim 3 (dep. on claim 2), claim 10 (dep. on claim 9), and claim 17 (dep. on claim 16), the combination of Lewis in view of Marila further teaches:
“wherein the at least one processor is configured to obtain the text corresponding to the speech input by converting the speech input to the text” (Lewis: par. 0039; ‘As in conventional speech recognition systems, the audio signals are processed by the speech recognizer 110 to identify words spoken by a user into microphone 107. Ultimately, the identified words are passed to the speech dictation system 112 for insertion in an electronic document.’).

Regarding claim 4 (dep. on claim 2), claim 11 (dep. on claim 9), and claim 18 (dep. on claim 16), the combination of Lewis in view of Marila further teaches:
“wherein the at least one processor is configured to obtain the text corresponding to the speech input by receiving the text” (Lewis: par. 0039; ‘Ultimately, the identified words are passed to the speech dictation system 112 for insertion in an electronic document.’).

Regarding claim 5 (dep. on claim 2), claim 12 (dep. on claim 9), and claim 19 (dep. on claim 16), the combination of Lewis in view of Marila further teaches:
“wherein the automatically applied modification comprises either a grammatical correction or punctuation” (Lewis: par. 0010; ‘The selecting step can also include generating a grammar rules check list for reference by a grammar checker; and, enabling grammar checking whereby any word or phrase inconsistent with the grammar rules will be identified as a textual error.’).

Regarding claim 6 (dep. on claim 2), claim 13 (dep. on claim 9), and claim 20 (dep. on claim 16), the combination of Lewis in view of Marila further teaches:
“wherein the proposed modification comprises either a grammatical correction or an ambiguity resolution” (Lewis: par. 0010; ‘The selecting step can also include generating a grammar rules check list for reference by a grammar checker; and, enabling grammar checking whereby any word or phrase inconsistent with the grammar rules will be identified as a textual error.’).

Regarding claim 7 (dep. on claim 2), claim 14 (dep. on claim 9), and claim 21 (dep. on claim 16), the combination of Lewis in view of Marila further teaches:
“wherein the at least one processor is configured to output the corrected text using the at least one audio interface before sending the corrected text” (Lewis: par. 0060; ‘Following path 154 to block 157, while playing back the dictated text, either the user or the preferred system 1 can mark textual errors identified during the playback step 155.’).

Regarding claim 8 (dep. on claim 2) and claim 15 (dep. on claim 9), the combination of Lewis in view of Marila further teaches:
“wherein the at least one processor is configured to send the corrected text is based upon receiving a spoken command” (Marila: par. 0039; ‘Non-touch devices include, but are not limited to, devices without touch or proximity screens, where navigation on the display and menus of the various applications is performed through, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10 and 12-15 of U.S. Patent No. US 9280971 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are in the same field of text correction. See table below for claim comparisons.

Instant Claims
Patent Claims
2. A system, comprising: at least one processor; at least one audio interface; and at least one communications subsystem, the at least one processor being configured to:
	
	receive speech input from a user using the at least one audio interface;

	
	implement a correcting process, including: 	automatically applying a modification to the text;
	presenting the input text with the applied modification;
	receiving an input from the user comprising an instruction to present for review a proposed modification in addition to the automatically applied modification to the text; and
	applying the proposed modification to the text in response to receiving an instruction to accept the proposed modification; and
	send corrected text comprising the automatically applied modification and the applied proposed modification over a network using the at least one communications subsystem.

6. The system of claim 2, wherein the proposed modification comprises either a grammatical correction or an ambiguity resolution.

7. The system of claim 2, further wherein the at least one processor is configured to output the corrected text using the at least one audio interface before sending the corrected text.

	convert speech input through the at least one audio transducer to converted text,




	determine a proposed modification for the converted text, wherein the proposed modification comprises a proposed ambiguity resolution, 	output from the at least one audio transducer the proposed modification for the converted text, and
	wirelessly transmit the converted text via the wireless transceiver based upon a spoken command.





Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658